Citation Nr: 0632163	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to an initial rating in excess of 40 percent 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
April 2000.  It also appears that the veteran may have had 
prior service in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 RO decision, which, in pertinent 
part, denied service connection for a cervical spine disorder 
and granted an initial 10 percent rating for service-
connected lumbosacral strain, effective from April 24, 2000, 
the date of claim.

Given that the veteran timely appealed the initial rating 
assigned in August 2000, the holding in Fenderson v. West, 12 
Vet. App. 119 (1999) is applicable.

The veteran testified at a personal hearing before a Decision 
Review Officer in July 2001.  

By way of a September 2003 decision, the RO assigned the 
veteran's service-connected lumbosacral strain disability an 
increased rating of 40 percent, effective from April 24, 
2000, the date of the original claim.  

The Board remanded the veteran's case for additional 
development in February 2004 and March 2005.  

Unfortunately, for reasons explained below, the matters on 
appeal must once again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

In this case, the veteran seeks entitlement to service 
connection for a cervical spine disorder that he contends had 
its clinical onset during service.  He has also argued that 
this cervical spine disorder was incurred on a secondary 
basis, as a result of his service-connected low back 
disability.  Also, the veteran seeks an initial rating in 
excess of 40 percent for a low back disability.  

The Board notes that the record contains May 1991 reports of 
medical history and examination for enlistment into the Army 
National Guard, but little in the way of documentation 
regarding such service.  There is also private medical 
evidence that the veteran sustained low back and neck 
injuries in September 1991.  It is unclear whether these 
injuries were sustained during a period of active duty for 
training because the veteran's duty status at the time of 
that treatment has not been verified.  On remand, the RO must 
verify the dates, if any, of active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA) with the 
Army National Guard.

As to the veteran's claim of entitlement to service 
connection for a cervical spine disorder, the Board notes 
that there is evidence of injuries of the neck and low back, 
sustained in a motor vehicle accident in 1991.  As noted 
above, however, it is unclear whether this injury preexisted 
service or occurred during a period of ACDUTRA.  Service 
medical records reflect treatment for stiffness and pain in 
the bilateral trapezius in June 1995 and February 1997.  
Post-service, the veteran continued to complain of cervical 
and neck pain and there is evidence of current findings of 
mild degenerative disc disease and painful, limited motion in 
the cervical spine.  

The veteran was examined for VA purposes with regard to his 
cervical spine complaints in September 2005.  The opinion 
offered by the examiner, however, was speculative in nature 
and did not appear to have been based upon consideration of 
the evidence in its entirety.  Specifically, the examiner 
indicated that he did not have for review records of a recent 
MRI of the cervical spine.  Additionally, the examiner made 
no mention of the records showing the 1991 injuries to the 
veteran's neck.  A new examination is in order to obtain a 
medical opinion based on all available evidence as to the 
relationship, if any, between any current cervical spine 
disorders and service or a service-connected disability.  

As to the veteran's increased rating claim, the Board notes 
that the veteran seeks a higher initial rating for his 
service-connected lumbosacral strain, that is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective from April 24, 2000, the date 
of the original claim.

Here, the veteran last underwent VA examination for his low 
back in February.  At that time, the veteran had no 
neurological symptoms related to his low back.  Since that 
time, however, he has reported having neurological symptoms.  
Specifically the veteran complained of tingling and numbness 
into the lower extremities associated with his low back 
disability.  See VA treatment records dated in 2005.  In 
light of the reports of additional symptomatology, the RO 
should schedule the veteran for the appropriate VA 
examination in order to determine the current severity and 
manifestations of his low back disability.  

Finally, a review of the claims file suggests that the 
veteran receives ongoing medical treatment for his orthopedic 
symptoms.  Treatment records on file do not date later than 
2005.  As such, prior to any examination, the RO should 
attempt to obtain any outstanding records of pertinent 
treatment and associate them with the claims file.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate the claim, to include providing a medical 
examination or medical opinion.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006); and the 
Court's holdings in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.  

The RO should request that the veteran 
provide any pertinent evidence in his 
possession and any outstanding private 
medical records pertaining to treatment or 
evaluation of his low back disability and 
cervical spine disorder and/or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The RO should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should verify the veteran's 
periods (if any) of ACDUTRA and INACDUTRA 
in the Army National Guard starting from 
his enlistment in or around May 1991.

3.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran's cervical spine and lumbar 
spine from the VAMC in West Haven.  All 
records and/or responses received should 
be associated with the claims file.  

4.  After completion of the foregoing, the 
veteran should be afforded a VA 
examination to determine the current 
nature, likely etiology and date of onset 
of any demonstrated cervical spine 
disorder.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Specifically, the 
examiner should consider the report of the 
August 2004 MRI of the cervical spine, 
records of a neck injury from a motor 
vehicle accident in 1991, and records 
showing neck/trapezius pain during 
service.
 
The examiner should provide a diagnosis 
for any current disorder of the neck or 
cervical spine, and, for any disorder(s) 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
that such disorder was incurred in or 
aggravated either by the veteran's period 
of active service/active duty training, 
or, by a service-connected disability, as 
opposed to the documented neck injury 
resulting from the 1991 motor vehicle 
accident. 

5.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent, frequency and severity of the 
veteran's orthopedic and neurologic 
impairment related to his service-
connected low back disability.  All 
indicated testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for review.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the presence 
or absence of muscle spasm, guarding or 
localized tenderness, and their effect 
upon gait and spinal contour) and any 
neurological manifestations of the 
veteran's lumbar spine disability.  The 
examiner should conduct all indicated 
tests and studies, to include X-rays and 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion.

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; positive 
Goldthwaite's sign; or abnormal mobility 
on forced motion.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as to 
their severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the lower extremities due to 
the low back disability should be 
identified.

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the last supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


